IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-66,132-05



                  EX PARTE LARRY WAYNE SAMFORD, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO.18451-C IN THE 239TH DISTRICT COURT
                         FROM BRAZORIA COUNTY



       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of attempted murder

and sentenced to forty-five years’ imprisonment.

       Applicant contends that he is being denied mandatory supervision release when he is entitled

to release. Applicant has alleged facts that, if true, might entitle him to relief.           In these

circumstances, additional facts are needed. The trial court recommended denying relief, stating that

the Texas Department of Criminal Justice had provided an affidavit regarding Applicant’s claims.
That affidavit is not included in the habeas record sent to this Court.

        The trial court shall provide this Court with any affidavits provided from the Texas

Department of Criminal Justice, or any other entity or person, upon which it based its findings of

fact. The trial court may also make any other findings of fact and conclusions of law that it deems

relevant and appropriate to the disposition of Applicant’s claim for habeas corpus relief, if necessary.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 30 days of this order. If any continuances are granted, a copy of the

order granting the continuance shall be sent to this Court. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be returned to this Court within 60 days of the date of this order. Any extensions of time shall be

obtained from this Court.

Filed: November 11, 2015
Do not publish